DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for head lamps, does not reasonably provide enablement for all automobile lamps (tail lamps, signal lamps, interior lamps…).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 1 speaks about a lamp for an automobile. This could mean a lamp for headlamp but also one for a signal lamp. Between these two types of lamps are major technical differences. The entire description, the technical problem and its solution, as well as the embodiments speak about a headlamp for a vehicle. Further, the technique of ADB (adaptive driving beam) is applied only to a vehicle headlamp and not to a signalling lamp. Thus, claim 1 should be limited accordingly. The same applies to independent claim 12.


the feature "peak" has not been defined. What kind of peaks? Probably the applicant wants to say "peaks of luminance of light which are respectively produced by each of the plurality of light sources ... ".
the maximum value in luminance of the light in horizontal direction". It appears that this is not correct and should read " ... in vertical direction" (see par.[54] of the description). What par.[48] discloses is that the luminance in both end regions of the two beam patterns in horizontal direction is lower than in the central region (see par.[48]). A clarification is necessary.

Claim 3 recites a "rod unit". The feature "rod unit" is very broad and does not describe in sufficient manner how the lamp works/functions. It is not a "simple rod unit". It is a rod unit with several rods (120a,220a) that function as a light guide and which are arranged in a one-to-one correspondence to a respective light source. Par.[44] make very clear this technical interlinkage. " ... the plurality of light sources 11 0a provided in the first light source unit 110 may face the plurality of the rods 120a provided in the first rod unit 120 in one-to-one arrangement. Similarly, the plurality of light sources 21 0a provided in the second light source unit 210 may face the plurality of the rods 220a provided in the second rod unit 120 in one-to one arrangement. .. ". These features are essential for defining the invention and should be included in a modified claim 3.


Examiner does not understand this limitation. If one assumes a dark region as shown in annotated figure 5, “light sources other than light sources that emit the light to regions closest to the dark region” would be to the light sources not adjacent to the dark region (call it group 1). The ‘remaining light sources’ would be every other light source (call it group 2). Is Applicant trying to compare the luminance of the first group of light sources when there is a dark region to the luminance of the luminance of the second group of light sources when there is not a dark region?

    PNG
    media_image1.png
    415
    805
    media_image1.png
    Greyscale



Claims 1 and 12, last paragraph, speaks about "a region between ... ". When looking to fig.5, one notices that the beam patterns (P1) of the first beam pattern group (T1) and the beam patterns (P2) of the second beam pattern group (T2) are in contact (at least at the bottom/lower are). Which *region between" does the applicant mean? It has to be defined more precise the technical feature "region between ... ".ln order to do so, maybe it is necessary to define and refer to the luminance pattern form "parabola". Further, when the beam patterns of the two beam pattern groups (T1 ,T2) are so close together as in fig.5, then there is no real gap/region between the two beam pattern groups because the luminance of T1 goes and covers more or less also the region between the two beam patterns (P1 ,P2). A clarification is necessary.

    PNG
    media_image2.png
    272
    156
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (EP2280215B1).
Regarding claim 1, Moser discloses:
A lamp for an automobile, the lamp comprising:
first and second modules (M1-M4) configured to generate light and emit the light to the outside, the first and second modules (M1-M4) being spaced apart from each other (fig. 1), wherein the first module includes a first light source unit having a plurality of light sources configured to generate light and provided in a horizontal direction (fig.4), and the second module includes a second light source unit having a plurality of light sources configured to generate light and provided in the horizontal direction (fig.4) (claim 1 clearly discloses that per each light guide one LED is arranged)

wherein the plurality of beam patterns produced by all of the plurality of light sources provided in the first light source unit are arranged in the horizontal direction to produce a first beam pattern group (fig.4),
wherein the plurality of beam patterns produced by all of the plurality of light sources provided in the second light source unit are arranged in the horizontal direction to produce a second beam pattern group (fig.4), and
wherein at least a portion of the plurality of beam patterns constituting the second beam pattern group is produced in at least a portion of a region between the plurality of beam patterns constituting the first beam pattern group (this is exactly the inventive idea of D1: to overlap the light patterns of one light module M1-M4 with the light pattern of another light module M1-M4 in order to make the light more homogeneous and/or to generate dark regions to avoid glaring of oncoming vehicles).
Regarding claim 3, Moser discloses:
3. The lamp of claim 1, wherein the first module further comprises: a first rod unit configured to provide a path through which the light generated by the first light source unit moves; and a first lens through which the light emitted from the first rod unit passes to be emitted to the outside, and the second module further comprises: a second rod unit configured to provide a path through which the light generated by the second light source unit moves; and a second lens through which the light emitted from the second rod unit passes to be emitted to 
Regarding claim 8, Moser discloses:
8. The lamp of claim 1, wherein at least a portion of the first beam pattern group overlaps at least a portion of the second beam pattern group (fig 4).
Regarding claim 9, Moser discloses:
9. The lamp of claim 8, wherein turning on/off of the plurality of light sources  constituting the first light source unit and the second light source unit is controlled independently with respect to each other, and when the plurality of light sources that emit light to a portion of an irradiation region produced by the first beam pattern group and the second beam pattern group are turned off, a dark region to which the light does not reach is produced in a portion of the irradiation region (par 57).
Regarding claim 10, Moser discloses:
10. The lamp of claim 9, wherein luminance of the light that is emitted from the plurality of light sources constituting the first light source unit and the second light source unit is controlled independently with respect to each other (par 57).
Regarding claim 12, Moser discloses:
12. An automobile comprising a lamp including: first and second modules (M1-M4) configured to generate light and emit the light to the outside, the first and second modules (M1-M4) being spaced apart from each other (fig. 1), wherein the first module includes a first light source unit having a plurality of light sources configured to generate light and provided in a horizontal direction (fig.4), and the second module includes a second light source unit having 
wherein the light generated from the plurality of light sources provided in each of the first light source unit and the second light source unit is emitted to the outside to produce a plurality of beam patterns (fig.4),
wherein the plurality of beam patterns produced by all of the plurality of light sources provided in the first light source unit are arranged in the horizontal direction to produce a first beam pattern group (fig.4),
wherein the plurality of beam patterns produced by all of the plurality of light sources provided in the second light source unit are arranged in the horizontal direction to produce a second beam pattern group (fig.4), and
wherein at least a portion of the plurality of beam patterns constituting the second beam pattern group is produced in at least a portion of a region between the plurality of beam patterns constituting the first beam pattern group (this is exactly the inventive idea of D1: to overlap the light patterns of one light module M1-M4 with the light pattern of another light module M1-M4 in order to make the light more homogeneous and/or to generate dark regions to avoid glaring of oncoming vehicles).
Regarding claim 13, Moser discloses:
13. The automobile of claim 12, wherein the lamp is provided on a left side or a right 2 side of a front portion of the automobile (par 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (EP2280215B1).
Regarding claim 2, Moser discloses:

However, it is well-known that the luminance graph of each light emitter (L11, L12, L13, L21, L22, L23, L31, L32, L33, L41, L42, L43) is an inverted parabola (as shown by Applicant in fig 5). In fig.4 Moser shows that the pattern regions of respective light groups alternate, and therefore “at least a portion of the plurality of the second peaks is provided in at least a portion of a region between the plurality of first peaks.” That is, the luminance peaks from each group would alternate in a horizontal direction.
Regarding claim 11, Moser discloses:
11. The lamp of claim 10,but not wherein luminance of light emitted from remaining light sources other than light sources that emit the light to regions closest to the dark region among the plurality of light sources constituting the first light source unit and the second light source unit is greater than luminance of light emitted from the remaining light sources when the dark region is not produced.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to make the luminance of the “remaining light .
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest “a horizontal width of a beam pattern which is produced at one end portion in the horizontal direction among the plurality of beam patterns constituting the first beam pattern group is less than a horizontal width of a beam pattern which is produced at the other end portion in the horizontal direction among the plurality of beam patterns constituting the first beam pattern group.”
Regarding claim 5, the prior art of record fails to teach or suggest “horizontal widths of the plurality of beam patterns constituting the first beam pattern group increase gradually from one end portion of the first beam pattern group in the horizontal direction toward the other end portion of the first beam pattern group in the horizontal direction.”
Claims 6 and 7 depend from claims 4 and 5 respectively, and are objected to for the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/             Primary Examiner, Art Unit 2875